UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-2237


BRIDGETTE NEAL, a/k/a Bridgette T. Neal,

               Plaintiff – Appellant,

          v.

DUKE ENERGY; PIKE ELECTRIC; SC PUBLIC WORKS; USA, any & all
State, County, Government & City Individuals, acting in
official capacity regarding this case; MACK PEST, listed as
defendant twice; GREGORY’S PEST; SPENCER PEST; ADT; TICI,
listed as defendant twice; REWA; GREENVILLE WATER SYSTEMS;
PIEDMONT NATURAL GAS; FORT HILL NATURAL GAS; LAURENS
ELECTRIC; ALLSTATE INSURANCE; GEICO SERVICE SOLUTIONS;
SOUTHERN   MECHANICS;     ASHMORE    BROTHERS;    PRIME    LINE
COMMUNICATIONS, listed as defendant twice; GALLOWAY BELL;
BROOKSHIRE   COLLECTIONS;    CHARTER  COMMUNICATIONS;    DIPPLE
PLUMBING; MERIDIAN HOMES; BLOOD CONNECTION, THE; BOWERS;
AMBULANCE SERVICE; TERMINIX, listed as defendant twice;
HIRED KILLERS; SCOPE VEHICLES, Service Vehicles for the
State of South Carolina Etc; TEACHY; ORKIN; SOUTHERN
REMODEL, listed as defendant twice; ROTO ROOTER; SENIOR
SOLUTIONS, listed as defendant twice; JOHNSON’S TOWING;
WESTMORELAND SERVICES; PROTECT; SAFELITE; EASTERGUARD; ACI,
private contractor for Charter; ALTEC; SIMPLE GRIMMELL; ALL
STATE, COUNTY, AND CITY LAW ENFORCEMENT VEHICLES, including
other counties of the States, especially South Carolina,
North Carolina, Georgia, Tennessee and Alaska thru Wyoming;
SOUTH CAROLINA HIGHWAY PATROL; TRANSPORTATION POLICE; SLED;
USA GOVERNMENT VEHICLES; CPW; NEWS CENTER 4; NEWS CHANNEL
7; NEWS CHANNEL 3; FOX NEWS; BUDWEISER, listed as defendant
twice; COCA COLA; PEPSI; CHEERWINE; TRU-GREEN CHEMLAWN;
PRINCE TELECOM; INVISIBLE FENCE; TRANE; MISTER SPARKY;
AT&T;  VERIZON;    DTV;   NUVOX   COMMUNICATIONS;   GHA;   GHS;
GREENVILLE COUNTY SCHOOL VEHICLES; GREENVILLE CITY WORK
VEHICLES;   GREENVILLE     AMBULANCE   AND   FIRE    DEPARTMENT
VEHICLES; UPS; FEDEX; DSL; QUALITY ELECTRIC; HOMES OF HOPE
CONSTRUCTION; YELLOW CAB, listed as defendant twice; ELITE
CAR SALES; ELITE; CHASTAIN MOTOR VEHICLES; FAMILY AUTO
VEHICLES; GREENVILLE SERVICE HEATING AND AIR; ABC HEAT &
AIR; AAA; PALMETTO WINDOW; BLINDS AMERICA; SOUTHERN PIPING;
SPC; RANDALLS POOL SVC; AIR CAROLINA; ALLSTATE NATIONAL
CATASTROPHE TEAM; AMERICAN LIGHTING; BLANKENSHIP; BRINKS;
CHS; CMC; CMS; COMFORT SYSTEMS USA; COMFORT ZONE; CRITICAL
DELIVERY; GS MECHANICAL HEATING AND AIR; GUTTER REMOVAL;
HENRY SCHEME PRO SVC; JH STEWART; JASON’S PLUMBING; MCGOWEN
ELECTRIC;   MIKE   WILLIMON   TOWING;   PIEDMONT   SECURITIES;
PRIMUS; QUALITY ON TAP KEEN ELECTRIC; REFRIGERATOR SERVICES
INC, listed as defendant twice; RON’S AIR DUCT; SEARS; STAY
BACK 50 FEET; SUMMIT DESIGNS; TAYLORS ELECTRIC; ACCU READ,
listed as defendant twice; ADV; ASG; AARON’S RENTAL; APEX
TERMITE; AUTHORIZED APPLIANCE DEALER; AUTHORIZED COMMERCIAL
SERVICE; BLESS OUR HEART CONSTRUCTION; CAROLINA FIRE
SERVICE;   CAROLINA   HEATING   AND   AIR;   CAROLINA   LEASE;
CHAMPION; CLEMENTS ELECTRICAL; CLIMATE CONTROL, listed as
defendant twice; COMPASS; DEAN HUNTER MOISTURE CONTROL;
DUTTON REFRIGERATION, listed as defendant twice; EXCEL
ELECTRIC, listed as defendant three times; FSI OFFICE;
FAMILY EXTERMINATOR; FLEET PRIDE; FREE JUNK CAR REMOVAL TOW
TRUCK; GANTT FIRE DEPARTMENT, along with others in the
State of South Carolina; listed as defendant twice;
GEEKSQUAD; GUNTER HEATING AND AIR; HARPER CONSTRUCTION;
HAYES & LUNSFORD ELECTRIC; HOT SPRINGS POOLS AND SPAS;
JENNINGS DILL INC; JON SCOTT CONTRACTOR; MCGEE HEATING AND
AIR; MR RILEY’S PLUMBING; NAPA AUTO PARTS; PIEDMONT DESIGN
INSTALLATIONS; PILKINGTON, listed as defendant twice; PLUM
MAX; POINSETT WRECKER, listed as defendant twice; PRIORITY
ONE; QUALITY CONTROL; RAIN TECH; RAPID RECOVERY; RENT A
CENTER; RENTAL ONE; S H CARTER; S&L TOW; SC ANIMAL CONTROL
VEHICLES; SEC; SERVICE MASTER, listed as defendant twice;
SERVICE SOLUTIONS; SHORT-TERM HOUSING; STAR BUILDER, listed
as defendant twice; STATE FARM, listed as defendant twice;
STOVER   MECHANICAL;   SUNBELT   RENTALS;   THOMPSON   TOWING;
TYCO-ADT;    UNITED    RENTALS;   UTILITY    QUEST;    WALDROP
MECHANICAL; WATTS BROTHERS CABLE; AIR CARE; ANDERS INC;
ANDERS INC HEATING AND AIR; ANDERSON ELECTRIC; BLE;
BAILEY’S H&AIR; CABLE FOR LESS; CAROLINA FIRE SVC; CINTAS;
COMPASS PEST; CONSOLIDATED UTILITY, listed as defendant
twice; CORLEY PLUMBING & ELECTRIC; COUSINS TOW; DENNIS
COMP; DIVERSIFIED ELECTRIC; ELDECO; FOREVER GREEN LAWN
CARE; FUTURE ELECTRIC; G-FIVE; GARDA; GREENVILLE PEST;
GREGORY ELECTRIC; HAWKINS TOW; HOLDER ELECTRIC; HOT OR
COLD; INTEGRITY; JOHNSON’S ELECTRIC; KNIGHT ELECTRICAL; LAB
CORP; LATINA TOW; MAINLINE ELECTRIC; MASSEY ELECTRIC;
MCALISTER; MCALISTER HEATING AND AIR; MEANS MOBILE WELD;
MOON AND FREEMAN; MOTOROLA NUMBER 3506; NATURAL LAWN OF

                                 2
AMERICA; OXNER LANDSCAPING; PARKER FIRE DEPARTMENT; PAUL S
JONES   HOME    IMPROVEMENT;    PEACH   TREE    PEST;   PIEDMONT
ELECTRICIANS     SERVICE    EXPERTS;   PLUMB     MAX;   PREMIERE
LANDSCAPE; PRO HEAT; PROSVC; PROGRESSIVE; REWA; REWELLA; SC
TELCO; SFI; SHARP; STRICKLAND SERVICES; SUMTER UTILITIES;
SUNBELT; SYSTEMS INTEGRATIONS; TMC ELECTRIC; TITAN PEST;
TOTAL COMPANY, and All of their Adjoined Private and
Independent    Contractors;    listed    as   defendant   twice;
TRIPLEX; TRITEC INC; UTILITY USA; WALDROP HEATING AND AIR;
AAA LOCKSMITH; ALASKA-WYOMING LED’S, Counties and Cities
of; BEAM; BIG O’DODGE PARIS SHUTTLE; BUDGET CAB; CAROLINA
BUILDING   AND    RESTORATION;   CAROLINA    EXPRESS   DELIVERY;
CAROLINA   HEATING;    CAROLINA    PEST;    CAROLINA   SERVICES;
CENTIMARK; CHILLER TEK; CONWAY FREIGHT; CRUESADE-RENTERS;
DAVIS ELECTRIC; DEPARTMENT; EARLE FURNAN LLC; ENTERPRISE
LEASING COMPANY; ENVIRO LAWN; FBI, and others; of the
United States Government; listed as defendant twice; FRIER
ELECTRIC; GANTT SEWER; GODFATHER PEST, THE; GRAINGER;
GREENVILLE FORENSICS; HAGAN KENNINGTON; HARRISON LIGHTING;
L HATCHER ROOFING; O’SHIELDS ROOFING; OGELS OXYGEN; OXNER;
PENSKE; PLC PRIME LINE; PREMIERE CONCRETE; RAM TECH; RYDER;
RENNAS; ROBERT HALL PLUMBING; SECRET POLICE; SWIFT FREIGHT;
SCOPE ELECTRIC; SOUTH MECHANIC; TV INSPECTION UNIT; TREE
MASTER; TRIANGLE CONSTRUCTION; UNITED STATES, THE; UTILITY
QUESTION; WALDROP H&A; WE BUY BROKEN PHONES; XCLUSIVE
SERVICES; 1-800-NOWLAWN; CENTER; DESIGNS; DIAMONDS SPRINGS;
DUNCAN FIRE DEPARTMENT; ELECTRIC; MILLER LITE; ORS, etl;
OXNER IMPORT AUTO MALL VEHICLES; PERFORMANCE RADIATOR; RAY
WALKER    TRUCKING;      SH   CARTER;     SHAWLEY’S    SHORELINE
CONSTRUCTION; TOW; USA PUBLIC WORKS; UHAUL; UPSTATE MULCH;
P-N-GAS; DISH NETWORK, etl their contractors,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Timothy M. Cain, District Judge.
(6:12-cv-01995-TMC)


Submitted:   January 9, 2013              Decided:   February 13, 2013


Before DAVIS, WYNN, and FLOYD, Circuit Judges.



                                  3
Affirmed by unpublished per curiam opinion.


Bridgette Neal, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                4
PER CURIAM:

            Bridgette     Neal    appeals   the    district   court’s    order

accepting     the     recommendation   of    the    magistrate   judge    and

dismissing her complaint without prejudice.               We have reviewed

the record and find no reversible error.            Accordingly, we affirm

the   district      court’s   order.   We   dispense   with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                     AFFIRMED




                                       5